Title: To George Washington from James McHenry, 18 August 1783
From: McHenry, James
To: Washington, George


                        My dear General.
                            Princetown 18th Augt 1783
                        
                        I am going to receive your thanks for putting it in your power to do good. A Miss Howard, a citizen of Annapolis, of an amiable character and reputable connections married a Capn Le Vacher de Vanbruen, a French gentleman. The Capn served with reputation in our army from the year  1776 til the  capture of Lord Cornwallis when he obtained a furlough to visit France. He embarked in the Favorite which vessel has been lost. I am told that his father was asstint treasurer of  at Preet, and that he was an affectionate parent to his unfortunate son; and that he died about eighteen months since, leaving  a large estate to Capn Le Vacher and his two sisters. This application is to enable you to speak of Madame Le Vacher in every way worthy of inheriting the property that has devolved to her through her husband I am informed that the documents of her marriage are transmitted. The legacy In his present situation would be peculiarly acceptable. I could not faber adding this circumstance that you might lose some of those satisfactions which I have always discovered you to feel in doing kind offices to the deserving or the distressed.  With the greatest regard and attachment I have the honor to be, my dear General, your old aid de camp & hble st
                         
                            James McHenry
                        
                    